Exhibit 10.7

 

HIGHWOODS PROPERTIES, INC.

2005 SHAREHOLDER VALUE PLAN

 

Section 1. General Purpose of the Plan: Definitions

 

The name of the plan is the Highwoods Properties, Inc. 2005 Shareholder Value
Plan (the “Plan”). The purpose of the Plan is to further align the interests of
the officers of Highwoods Properties, Inc. (the “Company”) and its Subsidiaries
upon whose judgement, initiative and efforts the Company largely depends for the
successful conduct of its business with those of the Company and its
shareholders. The Plan provides that those officers selected by the Committee
shall be allowed to participate in a long term incentive plan which rewards them
only upon the Company’s achieving shareholder returns at or above that of the
Company’s peers, thereby stimulating their efforts on the Company’s behalf and
strengthening their desire to remain with the Company.

 

The following terms shall be defined as set forth below:

 

“Act” means the Securities Exchange Act of 1934, as amended.

 

“Agreement” shall mean the written agreement, substantially in the form of
Exhibit B attached hereto, evidencing an SVP Award hereunder between the Company
and the recipient of such SVP Award.

 

“Board” means the Board of Directors of the Company.

 

“Cause” means and shall be limited to a vote of the Board resolving that the
Participant should be dismissed as a result of (i) any material breach by the
Participant of any agreement to which the Participant and the Company are
parties, (ii) any act (other than voluntary termination of employment by the
participant) or omission to act by the Participant which may have a material and
adverse effect on the business of the Company or any Subsidiary or on the
Participant’s ability to perform services for the Company or any Subsidiary,
including, without limitation, the commission of any crime (other than ordinary
traffic violations), or (iii) any material misconduct or neglect of duties by
the Participant in connection with the business or affairs of the Company or any
Subsidiary.

 

“Change of control” is defined in Section 9.

 

“Code” means the Internal Revenue Code of 1986, as amended, and any successor
Code, and related rules, regulations and interpretations.

 

“Committee” means the Board or any Committee of the Board referred to in Section
2.

 

“Disability” means disability as set forth in Section 22(e)(3) of the Code.

 

“Fair Market Value” means the last reported sale price at which a share of
common stock in a given company is traded on any given date or, if no such
shares are traded on such date, on the next most recent date on which such
shares were traded, as reflected on the New York Stock Exchange or, if
applicable, any other national stock exchange on which such shares are traded.



--------------------------------------------------------------------------------

“Non-Employee Director” means a director who is qualified as such under Rule
16b-3(b)(3) promulgated under the Act or any successor definition under the Act.

 

“Participant” shall mean any of the employees selected by the Committee to
participate in the Plan and who executes an Agreement.

 

“Peer Group” shall mean that list of companies as determined from time to time
by the Committee and as listed on Exhibit C attached hereto. The component
members of the Peer Group may be changed from time to time in the reasonable
discretion of the Committee.

 

“Performance Measures” shall mean the criteria and objectives, established by
the Committee, which shall be satisfied or met during the applicable Plan Period
as a condition to the holder’s receipt of an SVP Award. The Committee may, in
its reasonable discretion, amend or adjust the Performance Measures or other
terms and conditions of an outstanding SVP Award in recognition of unusual or
nonrecurring events affecting the Company or its financial statements or changes
in law or accounting principles. If the Committee consists solely of “outside
directors” (within the meaning of Section 162(m) of the Code and the regulations
promulgated thereunder) and the Committee desires that compensation payable
pursuant to any SVP Award subject to Performance Measures shall be “qualified
performance-based compensation” within the meaning of Section 162(m) of the
Code, the Performance Measures (i) shall be established by the Committee no
later than the end of the first quarter of the Plan Period, as applicable (or
such other time permitted pursuant to Treasury Regulations promulgated under
Section 162(m) of the Code or otherwise permitted by the Internal Revenue
Service) and (ii) shall satisfy all other applicable requirements imposed under
Treasury Regulations promulgated under Section 162(m) of the Code, including the
requirement that such Performance Measures be stated in terms of an objective
formula or standard.

 

“Plan Period” shall mean any period designated by the Committee for which the
Performance Measures shall be calculated, but generally, shall refer to the
three (3) year period beginning on each January 1.

 

“Restricted Share” means a Share, as defined below, subject to the terms,
conditions and provisions hereof.

 

“Share” or “Shares” means one or more, respectively, of the Company’s shares of
common stock, par value $.01 per share, subject to adjustments pursuant to
Section 3.

 

 



--------------------------------------------------------------------------------

“Shareholder Return” shall mean as to the common stock of any applicable company
the percentage determined by dividing (x) the fair Market Value of a share of
such stock at the end of the Plan Period plus all dividends or distributions
paid with respect to such share during the Plan Period and assuming reinvestment
in such shares of all such dividends or distributions, adjusted to give effect
to Section 3 of the Plan, by (y) the Fair Market Value of a share of stock of
the applicable company on its last trading day immediately preceding the first
day of the Plan Period.

 

“Shareholder Value Plan Award” or “SVP Award” shall mean a right stated as a
grant of Restricted Shares as provided hereby, contingent upon the attainment of
specified Shareholder Returns of the Company as compared to Shareholder Returns
of the Peer Group within the Plan Period.

 

“Subsidiary” means Highwoods Realty Limited Partnership and any corporation or
other entity (other than the Company) in any unbroken chain of corporations or
other entities, beginning with the Company, if each of the corporations or
entities (other than the last corporation or entity in the unbroken chain) owns
stock or other interests possessing 50% or more of the economic interest or the
total combined voting power of all classes of stock or other interests in one of
the other corporations or entities in the chain.

 

Section 2. Administration of Plan: Committee Authority to Select Participants
and Determine SVP Awards

 

(a) Committee. The Plan shall be administered by the Compensation and Governance
Committee of the Board.

 

(b) Powers of Committee. The Committee shall have the power and authority to
grant SVP Awards consistent with the terms of the Plan, including the power and
authority:

 

(i) to select Participants to whom SVP Awards may be granted from time to time;

 

(ii) to determine the time or times of a grant of an SVP Award;

 

(iii) to determine and modify the terms and conditions, including restrictions,
not inconsistent with the terms of the Plan, of any SVP Award, which terms and
conditions may differ among individual SVP Awards and Participants, and to
approve the form of written instruments evidencing the SVP Awards;

 

(iv) to accelerate the vesting of all or any portion of any SVP Award;

 

(v) to extend the period in which an SVP Award may be settled; and



--------------------------------------------------------------------------------

(vi) to adopt, alter and repeal such rules, guidelines and practices for
administration of the Plan and for its own acts and proceedings as it shall deem
advisable; to interpret the terms and provisions of the Plan and any SVP Awards
(including related written instruments); to make all determinations it deems
advisable for the administration of the Plan; to decide all disputes arising in
connection with the Plan; and to otherwise supervise the administration of the
Plan.

 

All decisions and interpretations of the Committee shall be binding on all
persons, including the Company and Plan Participants.

 

Section 3. Mergers; Substitutions

 

In the event of any stock split, stock dividend, recapitalization,
reorganization, merger, consolidation, combination, exchange of shares,
liquidation, spin-off or other similar change in capitalization or similar
dividend affecting either the Company or a company included in the Peer Group,
the terms of the Plan shall be appropriately adjusted by the Committee. The
decision of the Committee regarding any such adjustment shall be final, binding
and conclusive.

 

Section 4. Eligibility

 

Participants in the Plan will be such full or part-time officers of the Company
and its Subsidiaries who are responsible for or contribute to the management,
growth, or profitability of the Company and its Subsidiaries and who are
selected from time to time by the Committee, in its sole discretion.

 

Section 5. Shareholder Value Plan Awards

 

(a) Shareholder Value Plan Awards. The Committee may, in its discretion, grant
SVP Awards to such eligible persons as may be selected by the Committee.

 

(b) Terms of SVP Awards. SVP Awards shall be subject to the following terms and
conditions and shall contain such additional terms and conditions, not
inconsistent with the terms of this Plan, as the Committee shall in its
discretion deem advisable:

 

  (i) Grant of SVP Awards. An SVP Award may be granted by the Committee. The
Plan Period and Performance Measures of an SVP Award also shall be as designated
by the Committee.

 

  (ii) Dividends and Distributions. All dividends and distributions payable with
respect to a share during the Plan Period shall be paid to the Participant.



--------------------------------------------------------------------------------

  (iii) Vesting and Forfeiture. The Agreement relating to an SVP Award shall
provide, in the manner determined by the Committee in its discretion and subject
to the provisions of this Plan, for the vesting of such SVP Award if specified
Performance Measure(s) are satisfied or met during the specified Plan Period,
and for the forfeiture of such SVP Award if specified Performance Measure(s) are
not satisfied or met during the specified Plan Period.

 

  (iv) Valuation of SVP Awards.

 

(a) At the date of grant of an SVP Award, each SVP Award shall be stated in
terms of a grant of specific number of Shares. Such Shares shall be
non-transferable during the term of the applicable Plan Period.

 

(b) The settlement value of an SVP Award (the “Value”) shall be based upon the
relative percentage of Shareholder Return for a Share compared to the
Shareholder Return of the shares in the Peer Group. The Value shall be
determined as follows:

 

If the Company’s Shareholder Return for the Plan Period divided by the
Shareholder Return of the Peer Group (such result being termed the “Index Ratio”
and expressed in percentage points) as of the measurement date equals or exceeds
100, then the Value of an SVP Award will be equal to the number of Restricted
Shares in the SVP Award times the sum of .5 plus .025 for each percentage point
that the Index Ratio exceeds 100. In no event, however, shall the Value of an
SVP Award exceed 3 times the Fair Market Value of the Shares in the Award. If
the Index Ratio is less than 100, then an SVP Award shall have a Value equal to
$0.

 

An example of the computation of the Value of an SVP Award is attached at
Exhibit A.

 

(v) Settlement of Vested SVP Awards. SVP Awards shall be settled in Shares. The
Settlement Date shall be established by the Company so long as such Settlement
Date occurs not later than 120 days following the expiration of the applicable
Plan Period. Except to the extent otherwise provided in the Agreement relating
to an SVP Award, in the event of a Change of Control the provisions of Section 9
shall apply.

 

(c) Termination of Employment or Service.

 

  (i) Disability, Death and Involuntary Termination Without Cause. Except to the
extent otherwise set forth in the Agreement relating to an SVP Award, if the
employment of a Participant is terminated by reason of Disability, death



--------------------------------------------------------------------------------

    or involuntary termination by the Company without Cause, the Plan Period
with respect to any SVP award held by such Participant shall terminate, the
Performance Measure shall be computed through such date, the Value shall be
determined and pro rated to reflect the portion of the Plan Period completed
prior to the date of termination of employment and the applicable SVP Award
shall be settled in Shares as soon as practicable following the termination but
not later then the tenth day thereafter.

 

  (ii) Other Termination. Except to the extent otherwise set forth in the
Agreement relating to an SVP Award, if the Participant’s employment with the
Company terminates for any reason other than Disability, death, or involuntary
termination by the Company without Cause, then the Plan Period for such SVP
Award shall be deemed to end on the date of such termination, no Performance
Measure shall be recognized or deemed attained, satisfied or met, and the
holder’s SVP Award shall be forfeited to and canceled by the Company.

 

(d) Status as a Shareholder. Subject to the provisions hereof and of any
applicable Agreement, the Employee receiving a grant of Restricted Shares hereby
shall thereafter be a stockholder with respect to all of such Shares and shall
have the rights of a stockholder with respect to such Shares, including the
right to vote and the right to receive dividends and other distributions (other
than liquidating or special distributions which shall not be payable with
respect to Restricted Shares) paid with respect to such Shares . All Shares
received by Participant as a result of any dividend on Restricted Shares, or as
a result of any stock split-up, stock distribution or combination of shares
affecting Restricted Shares, shall be subject to the restrictions set forth
herein.

 

Section 6. Tax Withholding

 

Each Participant shall, not later than the date as of which the Value of an SVP
Award or amounts received hereunder first becomes includable in the gross income
of the Participant for federal income tax purposes, pay to the Company, or make
arrangements satisfactory to the Committee regarding payment of any federal,
state, or local taxes of any kind required by law to be withheld with respect to
such income. The Committee in its discretion may require that the Company
withhold from the Shares to be issued pursuant to the vesting of an SVP Award a
number of Shares with an aggregate Fair Market Value (as of the date the
withholding is effected) that would satisfy the withholding amount due.

 

Section 7. Transfer, Leave of Absence, Etc.

 

For purposes of the Plan, the following events shall not be deemed a termination
of employment:

 

(a) a transfer to the employment of the Company from a Subsidiary or from the
Company to a Subsidiary, or from one Subsidiary to another; or



--------------------------------------------------------------------------------

(b) an approved leave of absence for military service or sickness, or for any
other purposes approved by the Company, if the employee’s right to re-employment
is guaranteed either by a statute or by contract or under the policy pursuant to
which the leave of absence was granted or if the Committee otherwise so provides
in writing.

 

Section 8. Amendments and Termination

 

The Board may, at any time, amend or discontinue the Plan and the Committee may,
at any time, amend or cancel any outstanding SVP Award for the purpose of
satisfying changes in law without the consent of any Participant. No amendment,
however, may impair the rights of a holder of an outstanding SVP Award without
the consent of such holder.

 

Section 9. Change of Control Provisions

 

Upon the occurrence of a Change of Control as defined in this Section 9:

 

(a) The Plan Period for SVP Awards will expire, the Performance Measures will be
computed through the date of such Change of Control, the Value shall be
determined and pro rated to reflect the portion of the Plan Period completed
prior to the date of the Change of Control and the applicable SVP Award shall be
settled on the date of such Change in Control.

 

(b) “Change of Control” shall mean the occurrence of any one of the following
events:

 

(i) any “person,” as such term is used in Section 13(d) and 14(d) of the Act
(other than the Company, any of its Subsidiaries, any trustee, fiduciary or
other person or entity holding securities under any employee benefit plan of the
Company or any of its Subsidiaries), together with all “affiliates” and
“associates” (as such terms are defined in Rule 12b-2 under the Act) of such
person, shall become the “beneficial owner” (as such term is defined in Rule
13d-3 under the Act), directly or indirectly, of securities of the Company
representing 40% or more of either (A) the combined voting power of the
Company’s then outstanding securities having the right to vote in an election of
the Company’s Board of Directors (“Voting Securities”) or (B) the then
outstanding Shares (in either such case other than as a result of acquisition of
securities directly from the Company); or

 

(ii) persons who, as of January 1, 2005, constitute the Company’s Board of
Directors (the “Incumbent Directors”) cease for any reason, including, without
limitation, as a result of a tender offer, proxy contest, merger or similar
transaction, to constitute at least a majority of the Board, provided that any
person becoming a director of the Company subsequent to May 1, 2005 whose
election or nomination for election was approved by a vote of at least a
majority of the Incumbent Directors shall, for purposes of this Plan, be
considered an Incumbent Director; or



--------------------------------------------------------------------------------

(iii) the stockholders of the Company shall approve (A) any consolidation or
merger of the Company or any Subsidiary where the stockholders of the Company,
immediately prior to the consolidation or merger, would not, immediately after
the consolidation or merger, beneficially own (as such term is defined in Rule
13d-3 under the Act), directly or indirectly, shares representing in the
aggregate 50% of the voting shares of the corporation issuing cash or securities
in the consolidation or merger (or of its ultimate parent corporation, if any),
(B) any sale, lease, exchange or other transfer (in one transaction or a series
of transactions contemplated or arranged by an party as a single plan) of all or
substantially all of the assets of the Company or (C) any plan or proposal for
the liquidation or dissolution of the Company.

 

Notwithstanding the foregoing, a “Change of Control” shall not be deemed to have
occurred for purposes of the foregoing clause (i) solely as the result of an
acquisition of securities by the Company which, by reducing the number of Shares
or other voting securities outstanding, increases (x) the proportionate number
of Shares beneficially owned by any person to 40% or more of the Shares then
outstanding or (y) the proportionate voting power represented by the voting
securities beneficially owned by any person to 40% or more of the combined
voting power of all then outstanding voting securities; provided, however, that
if any person referred to in clause (x) or (y) of this sentence shall thereafter
become the beneficial owner of any additional Shares or other voting securities
(other than pursuant to a stock split, stock dividend, or similar transaction),
then a “Change of Control” shall be deemed to have occurred for purposes of the
foregoing clause (i).

 

Section 10. Effective Date of Plan

 

The effective date of the Plan is January 1, 2005.

 

Section 11. Governing Law

 

This Plan shall be governed by North Carolina law except to the extent such law
is preempted by federal law.

 

Section 13. Interpretation

 

It is the intent of the Board that benefits payable under the Plan are not
taxable until such benefits are vested under the terms of the Plan. This Plan
shall be interpreted at all times by the Committee in its sole discretion in
such a manner so as to avoid any inconsistency or failure to meet the provisions
of Section 409A of the Internal Revenue Code and the regulations thereto. No
distribution of benefits hereunder may be made except in accordance with the
requirements of Section 409A and in the event of any conflict between the terms
hereof and the provisions thereof, the provisions of Section 409A shall control.
To the extent that a distribution hereunder is delayed by this interpretive
provision, the Company shall cause such distribution to made at the earliest
possible time in compliance with Section 409A.



--------------------------------------------------------------------------------

EXHIBIT A

 

SHAREHOLDER VALUE PLAN

Determination of Settlement Value – Example

 

1) Fair Market Value at 1/1/05:

 

Highwoods

   $ 25.00     

Peer Group (total)

   $ 1,200.00     

 

2) Dividends per share during Plan Period:

 

Highwoods

   $ 8.00     

Peer Group (total)

   $ 234.00     

 

3) Fair Market Value at end of Plan Period:

 

Highwoods

   $ 43.00     

Peer Group

   $ 1,920.00     

 

4) Shareholder Return:

 

Highwoods:

 

Dividends

   $ 8.00     

Return on Dividends*

     .75     

FMV-ending

     43.00          

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

            51.75             ÷    = 2.07

FMV - beginning

     25.00     

 

Peer Group:

 

Dividends

   $ 243.00     

Return on dividends*

     18.05     

FMV - ending

     1,920.00          

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

            2,181.05             ÷    = 1.82

FMV - beginning

     1,200.00     

 

5) Index Ratio:

 

Highwoods Shareholder Return

   2.07           ÷    = 1.14

1.13

          Peer Group Shareholder Return    1.82     



--------------------------------------------------------------------------------

6) Value of an SVP Award:

 

Since the Index Ratio exceeds 1.00, the Value of an SVP Award is equal to one
times the sum of .5 + (.025 times the Index Ratio in percentage points less
100), or

 

No. of Shares in an SVP Award

   1,000

.5 + (.025) (114-100) =

   .850     

--------------------------------------------------------------------------------

No. of Vested Shares

   850     

--------------------------------------------------------------------------------

 

 



--------------------------------------------------------------------------------

Exhibit C

 

Peer Group

 

Arden Realty, Inc.

 

Brandywine Realty Trust

 

CarrAmerica Realty Corp.

 

CRT Properties, Inc.

 

Duke Realty Corp.

 

Equity Office Properties Trust

 

Kilroy Realty Corp.

 

Liberty Property Trust

 

Mack-Cali Realty Corp.

 

Parkway Properties, Inc.

 

Prentiss Properties Trust